Citation Nr: 0511471	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from December 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating determination by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished with respect to the issue 
decided herein.

2.  The veteran did not engage in combat with the enemy.

3. The veteran does not have PTSD related to a verified 
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that prior to the adjudication of the 
claim of entitlement to service connection for PTSD, the RO 
sent the veteran a letter in December 2002 with attachments 
including a PTSD questionnaire, that informed him of the 
evidence and information necessary to substantiate his claim; 
the information he should provide, to include specific 
details concerning his alleged service stressors, and 
information and authorization necessary for the RO to obtain 
medical records on his behalf; the assistance that VA would 
provide to obtain evidence on his behalf; and the evidence 
that the veteran should submit if he did not desire the RO to 
obtain the evidence on his behalf. Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, the veteran was 
informed of the evidence that would be pertinent to his claim 
and to either submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
such evidence. 

The veteran was also notified in the rating decision, 
statement of the case and supplements thereto, and August 
2003 letter, of the evidence and information necessary to 
substantiate his claim, and the reasons for the RO's denial 
of the claim. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that the veteran's service medical 
records and service personnel records have been obtained, and 
the veteran was afforded VA examination to evaluate the 
claimed disability. The veteran has not returned the PTSD 
questionnaire enclosed with the December 2002 VCAA 
notification letter sent by the RO, requesting specific, 
verifiable details concerning his alleged service stressors. 
However, in a December 2003 substantive appeal, VA Form 9, 
the veteran provided a description of his stressor. Neither 
the veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
available evidence or information. Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Accordingly, the Board will address the merits of claim.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304; Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996). The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV). The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis. Thus where there were "undisputed, unequivocal" 
diagnoses of PTSD of record, and the Board did not make a 
finding that the reports were incomplete, the adequacy of the 
stressor had to be presumed as a matter of law.

III.  Analysis

The evidence reflects that the claim for PTSD was originally 
denied by the RO in a March 2003 rating decision on the basis 
that there was no confirmed stressful incident linked to the 
diagnosis of PTSD.

Review of the service medical and personnel records reflects 
that the veteran had active service from December 1969 to 
December 1971, with service in Germany from May 1970 to 
November 1971. He was assigned to the 4th Battalion, 41st 
Artillery. His awards include the National Defense Service 
Medal. He received no award or decoration indicative of 
engaging in combat with the enemy.

In December 2002, the RO sent a PTSD questionnaire to the 
veteran, with instructions that he complete and return it and 
that he provide information of his stressors in military 
service, but it does not appear that the questionnaire was 
returned. However, during an August 2003 VA PTSD examination, 
the veteran related that while stationed in Germany, he 
discovered a member of his regimen who had hung himself. He 
attributed this incident to his post-traumatic stress 
disorder symptomatology. He could not remember the name of 
the person, or the names of anyone else who might know, but 
thought it was in 1970 or 1971.

In a November 2003 VA Form 9, substantive appeal, the veteran 
indicated that early in 1971 something happened to him that 
he could not remember, and since then life has not been the 
same. He related persistent feelings of anxiety and panic 
since then. He did not list any other stressors. He related 
difficulty with drunk driving, and that he still drank quite 
a bit, had a past history of taking speed, but no current 
use. He denied past psychiatric treatment. The examiner noted 
a diagnosis of PTSD, alcohol dependence and abuse, but did 
not link the veteran's PTSD to any alleged stressor in 
service. 

The veteran has asserted that his VA examination was somehow 
inadequate. However, the Board finds reexamination 
unwarranted. The medical evidence and VA examination do not 
identify a stressor or stressors upon which the diagnosis of 
PTSD was based; therefore, the requirements of DSM-IV and 38 
C.F.R. § 4.125(a) have not been satisfied. Moreover, the 
diagnosis of PTSD reflected by the evidence appears to be 
based upon details provided by the veteran. The Board is not 
obliged to accept such evidence at face value. See Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).

Although the veteran has asserted a stressor, specific dates 
and locations of the reported incident sufficient to verify 
have not been provided despite notifications of the need for 
verifiable details. The United States Court of Appeals for 
Veterans Claims has held that, "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Due to the veteran's failure to provide any verifiable 
details for the asserted stressor, the Board must decide the 
appeal on the current record. Although the record contains a 
diagnosis of PTSD, there is no credible supporting evidence 
that the claimed in-service stressor occurred, and no 
evidence linking the alleged stressor to the veteran's 
current symptoms or PTSD diagnosis. Without such evidence, 
the claim must be denied.




ORDER

Service connection for post-traumatic stress disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


